Bleckley, Chief Justice.
The official report of the facts is prefixed to this" opinion. The constitution of the State provides that the power of the courts to punish for contempts shall be limited by legislative acts. This provision has heen *780in every constitution which, the State has adopted since that of 1861, and was in that also. The statute on the subject (code, §4711) is similar to the act of Congress passed in 1881.- It declares that “The power of the several courts of law'and equity in this State to issue attachments and inflict summary punishments for con-tempts of court, shall not extend to any cases except the misbehavior of any p.erson ■ or persons in the presence of the said courts, or- so near thereto as to obstruct the administration of justice, the misbehavior of any of the officers of said courts in their official transactions, and the disobedience or resistance by any officer of-said courts, party, juror,, witness or other person or persons, to any lawful writ, process,' order, rule, decree or command of the said courts.” The conduct imputed to Ur. Baker as a contempt of the city court of Cartersville, took place in the court-room, during the time appropriated to the regular sitting of the court, at September term', 1888, but in the recess of the court for necessary rest and refreshment, business having been suspended the previous afternoon or evening, and the time appointed by the judge for resuming business in the morning not having arrived by six or seven minutes. The matter of time will, .perhaps, be put in the truest light by saying that the previous day’s work having been! concluded, the court, adjourned over to a stated hour next morning, and the misbehavior occurred from five to seven minutes before the recess expired. The judge had arrived and was in attendance for the purpose of resuming and proceeding with judicial business, part of which was to conclude an unfinished trial. Some of the jurors who had been empanelled for the week were also present. Ur. Baker, himself a suitor in the court, was there to inquire about or look after his case. The place was the temple of justice, the time *781was term-time, and the business in contemplation by judge, jurors and party was court business.
Hr. Baker then and there entered upon the subject of-his case, and insisted on discussing it, or making remarks about it, to the judge and in the presence and hearing of the jurors. What right did he have to do this if the court was not in session ? And what right did he have to do it in an improper manner if it was in session ? It was urged in argument before us that he' was merely complaining to the judge, and in so doing was in the exercise of a legal right. But what law confers on a suitor the right to converse about his case with the judge out of court? Are the State’s judges to be questioned by suitors about their cases, and listen to complaints elsewhere than in court? We think not. The office of judge would be intolerable to the holder and degrading to the State, were the incumbent subjected by law to personal and private approach, questioning and harassment at the will of anxious and dis- - contented suitors. The only place for intercourse with ajudge touching business pending in court is the place where the court sits, and the only time for it is during the sitting. And we think that whenever a judge of the city court is in the court-room during term, and a suitor there calls upon him to deal in any manner with, or answer questions concerning a pending case, the court is in session respecting that case, to the extent at least of keeping the suitor in order in discussing it or making remarks about it, and that any misbehavior of the party then and there occurring takes place in the presence of the court, within the spirit and meaning of the statute above recited. Moreover, it is matter of necessity' that the court shall be deemed in session throughout the term for the purpose of keeping order and maintaining decorum in the halls of justice. The orderly assembling of the court for the transaction of *782business after each temporary recess would otherwise be impracticable. If the judge had to scramble with a mob of suitors, or others, to reach the bench every morning, and then could punish none of them for the indignity which they had offered the law and the public authority, because he had not succeeded in formally opening the court for the day’s business before he was insulted, he would soon become powerless to administer justice. Of what avail would be the power of protecting the court against contempt after the judge actually seated himself on the' bench, if while attending in the court-room for the pui’pose of so seating’ himself he could not command order and enforce it by summary punishment ? To the end that there may be a court held at all, it is necessary that the judge shall have the sanctity of the law’s majesty about him whilst he waits officially in the temple of justice, both before and after each daily session. The court is not dissolved by mere recess ; and misbehavior affecting public justice, in the court-house and in the immediate presence of the judge, especially by a suitor, is misbehavior in presence of the court, and may be punished summarily as a contempt of court. In the State vs. Garland, 25 La. An. 532, an attorney who used abusive language towards a member of the court and committed an assault upon his person during a recess, and in the court-room, under the pretext of resenting what he had said or done when on the bench, was adjudged guilty of a contempt of court, and punished accordingly. The report in that case states that the court had not adjourned, and in the present case it is not expressly declared in the record that the court had adjourned the previous evening or afternoon, but we take it for granted that it had done so, as that is the usual course of business. We think, however, that necessary adjournments from day to day are but recesses in the sittings, and that when the judge returns to the *783court-room to resume business, tbe court at once has a “ presence,” and that disorder then and there committed affecting the public justice or business of the court, is misbehavior in presence of the court. This precise question is not distinctly determined in the authorities which we have examined, and we have looked into very many referred to by Rap. on Contempts; Am. and Eng. Ency. of Law, vol. 3, p. 777; 15 Cent. L. J. 42; 12 Am. Dec. 178, notes to Clark vs. The People, etc., etc. The city court of Cartersville, by its organic law, (acts of 1884-5, p. 487,) has the same power to punish con-tempts as the superior court of the State. The punishment inflicted was very moderate, being a fine of $25, with the alternative of imprisonment two days in the event of non-payment. That the misbehavior merited this measure of punishment there can be no doubt. The complaining suitor when warned that he was out of order persisted in discussing his case, and closed by defying the judge, saying to. him, “I have got as much right to talk as you have; court is not in session, and you have no more power than I have.” He needed to be taught his true position as a suitor at the bar of public justice, and as he would not listen to admonition and remonstrance, the cpurt instructed him in the proper manner.
Judgment affirmed.